DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2 and 5-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Independent Claim 1 has been amended to include the limitation “vertical projection of the auxiliary movable spring on the insulating partition plate is encompassed in a vertical wall of the insulating partition plate.”  There is no support in the specification nor the drawing for the vertical projection of the auxiliary movable spring being encompassed in a vertical wall of the insulating partition plate.  All .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “vertical projection of the auxiliary movable spring on the insulating partition plate is encompassed in a vertical wall of the insulating partition plate” (Claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yao et al. [US 2020/0294747].
Claim 1, Yao et al. discloses a high-voltage DC relay, comprising a housing [101], two main lead-out terminals [102], a main movable piece [103] and a pushing rod component [104]; the two main lead-out terminals [102] are respectively mounted on a top of the housing [12] and bottom ends of the two main lead-out terminals [102] are respectively located inside the housing [12; see figure 2], the main movable piece [103] is accommodated in the housing [12] and fitted under the two main lead-out terminals (vertical projection of the auxiliary movable spring on the insulating partition plate is encompassed in a vertical wall of the insulating partition plate, the vertical wall) a wall [bottom wall of 120] being positioned to insulate the auxiliary movable spring from the main movable piece [figures 3 and 5]; the auxiliary movable spring [106] comprising a connection portion [Connection, see annotated figure 3] for fixing with the insulating partition plate [102], a contact portion [Contact, see annotated figure 3]  for matching with the bottom ends of the two auxiliary lead-out terminals [107], and a main body portion [Body, see annotated figure 3] between the connection portion and the contact portion, the contact portion is disposed along a horizontal direction [figure 3], the main body portion and the insulating partition plate are both disposed along the vertical direction [as shown in figure 3, both extend in a vertical direction], and the main body portion is located outside one side of .


    PNG
    media_image1.png
    814
    745
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yao et al. [US 2020/0294747].
	Claim 2, Yao et al. discloses the high-voltage DC relay according to claim 1, wherein the auxiliary movable spring [106] is an U-shaped structure [figures 3, 5 and 10], 
Yao et al. fails to teach that the bottom of the U shape of the U-shaped structure is arranged as the contact portion, ends of both sides of the U shape of the U-shaped structure are arranged as the connection portion and the connection portion is at the top, the contact portion is at the bottom.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to invert the shape of the auxiliary contact spring so that the bottom is the contact portion and the top is the connection portion, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Claim 5, Yao et al. as modified discloses the high-voltage DC relay according to claim 2, wherein the main body portion of the auxiliary movable spring is further provided with a bending portion [the ends of the main body portion which bend from vertical to horizontal, figure 3 and 5] protruding in a direction away from the insulating partition plate.
Claim 6, Yao et al. as modified discloses the high-voltage DC relay according to claim 2, wherein the connection portion of the auxiliary movable spring [106] is embedded in the insulating partition plate [120] by injection molding [paragraph 0068], so that the 
	Claim 7, Yao et al. as modified discloses the high-voltage DC relay according to claim 6, wherein the connection portion of the auxiliary movable spring is bent horizontally or vertically [the ends are bent vertically to transition to the body portions [figures 3 and 5], and embedded in the insulating partition plate [paragraphs 0068 and 0070].
Claim 8, Yao et al. as modified discloses the high-voltage DC relay according to claim 6, wherein the connection portion of the auxiliary movable spring [106] is further provided with a first through hole [the hole through which 115 passes; figures 3 and 5] to allow a plastic body to enter the first through hole during injection.  The Examiner notes that the limitation of “a first through hole to allow a plastic body to enter the first through hole during injection” is considered as a product-by-process limitation. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as .	

Allowable Subject Matter
Claims 10, 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 03/07/2022 have been fully considered but they are not persuasive. 
The limitation added to claim 1, “vertical projection of the auxiliary movable spring on the insulating partition plate is encompassed in a vertical wall of the insulating partition plate,” is found to be unsupported new matter, see 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, rejection and drawing objections above.  As shown in applicants own annotated figure 7, reproduced below, the vertical projection of the auxiliary movable spring is spaced away from vertical wall of the insulating partition plate and therefore not encompassed in a vertical wall of the insulating partition plate.  The definition of the term “encompassed” as per www.dictionary.com (https://www.dictionary.com/browse/encompassed) is
1. to form a circle about; encircle; surround
2. to enclose; envelop.
3. to include comprehensively.

    PNG
    media_image2.png
    379
    540
    media_image2.png
    Greyscale


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bernard Rojas whose telephone number is (571)272-1998. The examiner can normally be reached Mon. thru Fri. 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.